EXHIBIT 99.1 CHENIERE ENERGY, INC. NEWS RELEASE Cheniere Energy Sale of Freeport LNG Development L.P. Closes Houston, Texas – May 14, 2010 – Cheniere Energy, Inc. (“Cheniere”) (NYSE Amex: LNG) announced today the closing of the sale of its 30 percent limited partner interest in Freeport LNG Development, L.P. for net proceeds of approximately $104 million to ZHA FLNG Purchaser, LLC, an entity formed by Zachry American Infrastructure, LLC and Hastings Funds Management (USA), Inc. on behalf of institutional investors. Cheniere Energy, Inc. is a Houston-based energy company primarily engaged in LNG related businesses, and owns and operates the Sabine Pass LNG receiving terminal and Creole Trail pipeline in Louisiana.Cheniere is pursuing related business opportunities both upstream and downstream of the Sabine Pass LNG receiving terminal. Additional information about Cheniere Energy, Inc. may be found on its web site at www.cheniere.com. For additional information, please refer to the Cheniere Energy, Inc. Annual Report on Form 10-K for the year ended December 31, 2009, filed with the Securities and Exchange Commission. This press release contains certain statements that may include “forward-looking statements” within the meanings of Section 27A of the Securities Act of 1933 and Section 21E of the Securities Exchange Act of 1934. All statements, other than statements of historical facts, included herein are "forward-looking statements." Included among "forward-looking statements" are, among other things, (i) statements regarding Cheniere’s business strategy, plans and objectives and (ii) statements expressing beliefs and expectations regarding the development of Cheniere’s LNG receiving terminal and pipeline businesses. Although Cheniere believes that the expectations reflected in these forward-looking statements are reasonable, they do involve assumptions, risks and uncertainties, and these expectations may prove to be incorrect.Cheniere’s actual results could differ materially from those anticipated in these forward-looking statements as a result of a variety of factors, including those discussed in Cheniere’s periodic reports that are filed with and available from the Securities and Exchange Commission. You should not place undue reliance on these forward-looking statements, which speak only as of the date of this press release. Other than as required under the securities laws, Cheniere does not assume a duty to update these forward-looking statements. CONTACTS: Investors: Christina Cavarretta, 713-375-5100 Media: Diane Haggard, 713-375-5259
